Citation Nr: 9904111	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a back burn.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
perforated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel



INTRODUCTION

The appellant had active duty in the Army from September 1945 
to December 1946; he also served as a member of the Merchant 
Marine in Oceangoing Service from December 1944 to February 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied a compensable evaluation 
for residuals of a service-connected back burn and which 
denied the reopening of claims for service connection for a 
perforated septum and stomach ulcers on the basis that no new 
and material evidence had been submitted which would serve as 
a basis to establish service connection.  The Board remanded 
the case in June 1996 for additional development; as a result 
of that development, the RO granted service connection in a 
June 1997 rating decision for a duodenal ulcer and assigned a 
40 percent evaluation, effective in October 1992.  Thus, the 
issue of service connection for ulcers is moot.

In the June 1997 rating decision, the RO also denied the 
appellant's claim for service connection for a back disorder.  
No notice of disagreement with the decision has been received 
to date, and the issue is not before the Board at this time.

The issue of entitlement to service connection for a 
perforated nasal septum was denied by the RO in St. Louis, 
Missouri in a rating decision issued in February 1951, and 
the appellant was notified of that rating decision that same 
month.  The appellant did not file a timely notice of 
disagreement with that rating decision, and the decision 
became final in February 1952.  Glynn v. Brown, 6 Vet. App. 
523 (1994).  The appellant subsequently underwent nasal 
septum surgery in February 1975.  In April 1975, the RO 
considered the associated medical evidence and then issued a 
rating decision denying reopening of the nasal septum claim; 
the appellant was notified of the denial in May 1975.  In 
July 1975, the appellant submitted a written statement in 
which he reported having been treated in-service for a cinder 
in the nose; this information was also noted in the February 
1975 medical report.  The RO sent a letter to the appellant 
that same month telling him that, in the absence of new and 
material evidence, their decision of May 1975 was continued.  
He was also informed that he needed to submit a Notice of 
Disagreement (NOD) to initiate appellate procedures, but he 
did not complete the procedural steps necessary for an appeal 
of that denial to reopen and, therefore, the July 1975 
decision represents the last time that this perforated nasal 
septum claim was finally disallowed on any basis.  The 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the July 1975 
decision.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The issue of an increased rating for the back burn will be 
addressed in the REMAND section which follows the ORDER 
section in decision below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The last final decision which addressed the reopening of 
the appellant's claim of entitlement to service connection 
for a perforated nasal section on any basis was the decision 
of July 1975 which followed an April 1975 rating action of 
which notice was also provided.  The appellant was notified 
of that decision in that same month and did not timely 
complete the procedural steps required for an appeal.

3.  Evidence received subsequent to the July 1975 decision 
which denied the reopening of the appellant's claim of 
entitlement to service connection for a perforated nasal 
septum is cumulative and redundant and it does not, when 
viewed with the other evidence on file, bear directly and 
substantially upon the specific matter under consideration, 
nor is it so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the July 1975 decision which 
denied the reopening of the appellant's claim of entitlement 
to service connection for a perforated nasal septum is not 
new and material.  Therefore, the claim for service 
connection for a perforated nasal septum is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (1998); Evans v. Brown, 9 Vet. App. 273 
(1996); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decisions of the Board are final, as are unappealed decisions 
of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a 
claim there must be added to the record "new and material 
evidence" which raises a reasonable possibility that the 
claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In addition, the United States Court of Veterans Appeals 
(Court) has held that the new and material evidence necessary 
in order to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

As noted above, the July 1975 decision was the last time this 
claim was initially disallowed on any basis and the evidence 
considered by the RO in reaching the July 1975 decision 
included the appellant's service medical records; written 
statements submitted by the appellant; and reports of VA 
hospitalizations and treatment.  This evidence may be briefly 
summarized.

The service medical records include the report of the entry 
into service examination conducted in September 1945; under 
ears, nose and throat (ENT) abnormalities, a large 
nonsurgical perforation of the nasal septum was noted.  The 
November 1946 report of examination prior to discharge 
indicated that there were no ENT abnormalities.  There is no 
mention in the records of any injury to the nose or treatment 
of the perforated septum.

When the appellant submitted a VA Form 21-526 in January 
1950, he made no mention of a perforated septum or any injury 
to his nose in service.  In January 1951, the appellant 
underwent a VA medical examination.  The examiner observed a 
large perforation of the cartilaginous septum and stated that 
such had been noted on the appellant's induction examination.  
The examiner rendered a diagnosis of perforation of the nasal 
septum, cause unknown.  The appellant was noted to not have 
voiced any ear, nose or throat complaints.  

The appellant subsequently submitted another VA Form 21-526, 
in February 1974.  On that application he stated that he had 
undergone a nose operation in 1946 and another in 1963.  
Clinical records from VA treatment in January 1974 indicate 
that the appellant sought treatment for frontal headaches and 
a nasal discharge.  He related having gotten the perforation 
from a burn from a hot cinder.  An ENT consultation reports 
notes a history of septal perforation with one repair since 
the 1940's.  Physical examination revealed a two-centimeter 
anterior septal perforation.  In February 1975, the appellant 
underwent a lateral rhinotomy at a VA hospital that included 
the insertion of a silastic button to plug the perforation.  
In July 1975, the appellant submitted a written statement in 
which he stated that he was treated in-service for his nose 
after he got a cinder in it while riding on a train.

The evidence added to the claims file after the July 1975 
decision includes the report of a VA ENT clinic visit in June 
1976, the report of a VA hospitalization for gastrointestinal 
problems, copies of hospital and doctor bills and a letter 
from a private physician indicating that he had been treating 
the appellant for a back problem.  The added evidence also 
included the appellant's October 1992 written statement in 
which he asked that his nose claim be reopened.  In his 
December 1992 NOD, the appellant stated that his nose was a 
traumatic condition.  The appellant also submitted a list of 
physicians from whom he had received treatment over the 
years, but this June 1997 list appears to mention only those 
providers who treated his back and gastrointestinal 
conditions.  

The medical evidence of record does not, however, appear to 
include a medical opinion as to the etiology of the 
appellant's perforated nasal septum.  There is no medical 
opinion stating that the appellant's perforated septum is 
directly related or indirectly related to any incident or 
occurrence of the appellant's service, or that the perforated 
nasal septum noted at induction was worsened by any incident 
of service.  Furthermore, the argument that the nasal 
perforation had been caused by a burn from a cinder been 
considered and rejected and the appellant has not provided 
any additional medical opinion on that point.

The Board has considered each item of evidence which has been 
added to the record since the July 1975 decision to determine 
if it meets the test of being new and material.  This 
evidence includes some VA outpatient and inpatient treatment 
records and various written statements from the appellant and 
his representative.  The Board finds that the additional 
medical records relating to subsequent post-service diagnosis 
and treatment of the appellant's perforated nasal septum fail 
to provide any additional relevant evidence as to the issue 
of whether his perforated septum was incurred in or related 
to service, or worsened by any incident of service.  That 
additional treatment for the perforated nasal septum has been 
rendered since the filing of the original claim sheds no 
further light on the question of a causal or etiologic 
relationship between said pathology and any incident relating 
to service.  

The Board finds that the medical records submitted subsequent 
to the July 1975 decision fail to provide any additional 
relevant evidence as to the issue of whether the appellant's 
perforated nasal septum was incurred in, or related to, or 
worsened by, service.  Previous medical records which 
included notations of the existence of the perforated nasal 
septum before and after service were considered by the RO in 
its July 1975 decision and found not sufficient to reopen the 
appellant's claim.  The medical records submitted since July 
1975 provide no more definitive delineation of etiology or 
causation of the appellant's perforated nasal septum.  
Therefore, these records, while evidence not previously of 
record, are not "material" evidence because they do not 
shed any light on the existence of a medical nexus between 
the appellant's service activities and his perforated nasal 
septum.  Therefore, the Board concludes that the medical 
records submitted after July 1975 to be cumulative and are 
not "new and material" evidence.  

The assertions of the appellant that his perforated nasal 
septum is related to a trauma he suffered in service, namely 
a burn with a hot cinder, are not competent medical evidence 
with regard to those issues.  Layno v. Brown, 6 Vet. App. 465 
(1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).  
Furthermore, even assuming that the appellant was burned in 
the nose with a hot cinder, the appellant lacks the medical 
expertise to enter a medical judgment as to any relationship 
between the existence of a perforated septum or the worsening 
of a perforated septum, and any in-service incident.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, any 
statement of the appellant's representative as to the 
etiology of the appellant's perforated septum is also 
insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that the appellant's written 
statements, and the written statements of his representative, 
are cumulative evidence.  Moreover, the appellant's written 
statements tended to restate contentions that were on file at 
the time of the prior denial.  The written statements of the 
appellant and his representative iterate previous evidence of 
record and are thus cumulative and therefore do not 
constitute "new and material" evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Consequently, the evidence presented since the July 1975 
decision is not new and material and the appellant's claim as 
to service connection for a perforated nasal septum is not 
reopened.  Furthermore, the use of the doctrine of reasonable 
doubt is inapplicable to issues of new and material evidence.  
See Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a perforated nasal septum, the benefits sought on appeal 
are denied.


REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet App 268 (1998).  The Board remand of June 1996 
asked for a skin examination of the appellant in order to 
determine the nature and current severity of any residuals of 
a back burn, to include scars.  Specifically, mention was to 
have been made as to size, appearance, or any other 
manifestations of the disability as defined by appropriate 
rating criteria as outlined in 38 C.F.R. Part 4, § 4.118.  
The report of the skin examination conducted in October 1996 
does not indicate whether or not the dry atrophic skin 
observed to cover most of the appellant's back was a residual 
of the second degree burn that the service medical records 
show the appellant suffered in August 1946.  There was no 
clear indication if the area involved exfoliation, exudation 
or itching.  Furthermore, no measurement of the area was 
given, nor was there any discussion of whether or not the 
burn area was tender or painful or whether or not the 
appellant suffered from any loss of function due to the 
residuals of the burn, if any.  

The Board also directed the RO to consider whether the 
appellant was entitled to an extraschedular evaluation under 
38 C.F.R. § 3.321 for his service-connected back scar 
pathology.  However, no such analysis was performed.

Given the guidance offered by the court in Stegall, the case 
must again be remanded.  In view of the foregoing, this case 
is REMANDED for the following actions:

1.  The appellant should be afforded a VA 
skin examination to determine the nature 
and current severity of any residuals of 
a back burn, to include scars.  
Specifically, clear descriptions should 
be given as to size, appearance, or any 
other manifestations, including 
tenderness, pain, exudation, exfoliation, 
itching or loss of function, of the 
disability as defined by appropriate 
rating criteria as outlined in 38 C.F.R. 
Part 4, § 4.118.  Subjective complaints 
and objective findings should be legibly 
recorded in detail.  All indicated tests 
and photographs should also be 
conducted/taken.  The claims file should 
be made available to the examiner for 
review before the examination to 
facilitate study of this case.

2.  Care should be taken to ensure that 
the appellant receives proper notice of 
the scheduling of any examination.  In 
the notice to report for the above-
described examination, the appellant 
should be advised of the effect of his 
failure to report for examination under 
38 C.F.R. § 3.655.  If the appellant 
fails to report for the scheduled 
examination, the RO should obtain copies 
of the notice to the appellant of the 
examination for inclusion in the claims 
folder. 

3.  Thereafter, the RO should adjudicate 
the issue of a compensable rating for the 
residuals of the back burn and the RO 
should consider the applicability of 
38 C.F.R. § 3.321(b)(1).  See Floyd v. 
Brown, 9 Vet.App. 88 (1996).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  Consideration of the 
Court's holding in the Floyd case should be evidenced by this 
readjudication.  It is requested that the supplemental 
statement of the case specifically set forth the reasons and 
bases for the decision.  No action by the appellant is 
required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

